DETAILED ACTION
This Office Action is in response to the applicant's application filed November 18th, 2020. In virtue of this communication, claims 1-15 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 3, 4, 6-8, and 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “opposing a thickness direction of the terminal, and a height of the protruding portion is formed to become gradually lower than the first portion while becoming distanced from the thickness direction of the terminal.” It is unclear what is meant by “opposing a thickness direction of the terminal.” What opposes a thickness direction? Additionally, it is unclear what is meant by “a height of the protruding portion is formed to become gradually lower than the first portion while becoming distanced from the thickness direction of the terminal.” From what point is the height being measured? Also, how can something be a distance from a direction? As best determined by the examiner in view of the specification and the drawings, the limitation “wherein the protruding portion is of a raised form formed in a direction of extension of the terminal and has a first portion opposing a thickness direction of the terminal, and a height of the protruding portion is formed to become gradually lower than the first portion while becoming distanced from the thickness direction of the terminal” has been understood to mean --wherein the protruding portion is of a raised from formed in a direction of extension of the terminal and has a first portion, and a thickness of the protruding portion is thicker at a distance from the first portion--. This interpretation has been applied in the claims below. Claim 7 has the same problem as claim 3 so the same understanding has been applied to claim 7. Claim 11 is also rejected as it depends from rejected claim 3.
Claim 4 recites the limitation “a depth of the recessed portion is formed to become smaller while becoming distanced from a thickness direction of the terminal.” What makes something distanced from a direction? How can something be a distance from a direction? From what point is the depth being measured? As best determined by the examiner in view of the specification and the drawings, the limitation “a depth of the recessed portion is formed to become smaller while becoming distanced from a thickness direction of the terminal” has been understood to mean --a depth of the recessed portion is formed into the outer periphery side face of the molded resin--. Claim 8 has the same problem as claim 4 so the same understanding has been applied to claim 8. Claim 13 is also rejected as it depends from rejected claim 4.
Claim 6 recites the limitation “wherein the multiple of terminals are formed disposed in a zigzag form from the outer periphery side face of the molded resin, the interval between the multiple of terminals is a region sandwiched by a multiple of lines connecting, at the shortest distance, places in a periphery of neighboring terminals among the multiple of terminals, and the recessed portion or the protruding portion is disposed so as to divide the region.” What is meant by “the interval between the multiple of terminals is a region sandwiched by a multiple of lines connecting, at the shortest distance, places in a periphery of neighboring terminals among the multiple of terminals, and the recessed portion or the protruding portion is disposed so as to divide the region”? It seems that this limitation refers to applicant’s figure 5B. It is unclear what part of the molded resin is the claimed region. As best determined by the examiner in view of the specification and the drawings, the limitation “wherein the multiple of terminals are formed disposed in a zigzag form from the outer periphery side face of the molded resin, the interval between the multiple of terminals is a region sandwiched by a multiple of lines connecting, at the shortest distance, places in a periphery of neighboring terminals among the multiple of terminals, and the recessed portion or the protruding portion is disposed so as to divide the region” has been understood to mean --wherein the multiple of terminals are formed disposed in a zigzag form from the outer periphery side face of the molded resin, and the recessed portion or the protruding portion is disposed between the multiple of terminals formed disposed in the zigzag form--. Claims 10, 12, 14, and 15 have the same problem as claim 6 so the same understanding has been applied to each of these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadoguchi et al. (US 2015/0162274 A1; hereinafter Kadoguchi).

With respect to claim 1, Kadoguchi teaches a semiconductor module 1 in at least Figs. 1-8, 11, and 16-18, comprising: 
a semiconductor switching element (10, 20) (see Figs. 1, 7, and paragraphs 38, 39); 
a multiple of bases (41-45), on at least one of which the semiconductor switching element (10, 20) is mounted (see Figs. 4, 7 and paragraphs 44, 45, 47, 48, 49); 
a molded resin 50 that seals the semiconductor switching element (10, 20) and the multiple of bases (41-45) (see Figs. 2-7 and paragraphs 56, 57, 59); 
a multiple of terminals (41b, 43b, 46, 47) formed integrally with each one of the multiple of bases (41-45) and provided extending from an outer periphery side face of the molded resin 50 (see Figs. 2, 3, 6, 7, and paragraphs 56, 57, 60); and 
a recessed portion (51, 52) or a protruding portion (71) having a depth or a height such that creepage distance between the multiple of terminals (41b, 43b, 46, 47) is 

With respect to claim 2, Kadoguchi teaches the semiconductor module according to claim 1, wherein the recessed portion (51, 52) or the protruding portion (71) is of the same material as the molded resin 50 (see Figs. 3, 7, 11, and paragraphs 59, 61-63, 89-91; 50 and 71 same resin with filler), and there is a gap so that the multiple of terminals (41b, 43b, 46, 47) and the recessed portion (51, 52) or the protruding portion (71) do not come into contact (see Figs. 3, 7, 11 and paragraphs 61-63, 89-91; note gaps 41b, 71/51, 46, and 43b, 71/52, 47).

With respect to claim 3, Kadoguchi teaches the semiconductor module according to claim 1, wherein the protruding portion (71) is of a raised from formed in a direction of extension of the terminal (41b, 43b, 46, 47) and has a first portion (the outermost part of 71 furthest from 51/52), and a thickness of the protruding portion (71) is thicker at a distance from the first portion (the outermost part of 71 furthest from 51/52) (see Fig. 11 and paragraphs 89-91; note rounded end of 71 in Fig. 11 and that 71 is thicker away from this rounded end).

With respect to claim 4, Kadoguchi teaches the semiconductor module according to claim 1, wherein the recessed portion (51, 52) is bored in a semi-circular form out of 
The limitation “the recessed portion is bored in a semi-circular form” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). In this case, the cited limitation failed to distinguish the claimed structure from that of Kadoguchi.

With respect to claim 5, Kadoguchi teaches the semiconductor module according to claim 1, wherein the recessed portion (51, 52) or the protruding portion (71) has an inclined face (see Figs. 3, 7, 11, and paragraphs 61-63, 89-91; note rounded shape of 51, 52, and 71 and the change in slope (i.e. incline) from those rounded shapes).

With respect to claim 7, Kadoguchi teaches the semiconductor module according to claim 2, wherein the protruding portion (71) is of a raised from formed in a direction of extension of the terminal (41b, 43b, 46, 47) and has a first portion (the outermost part of 71 furthest from 51/52), and a thickness of the protruding portion (71) is thicker at a distance from the first portion (the outermost part of 71 furthest from 51/52) (see Fig. 11 

With respect to claim 8, Kadoguchi teaches the semiconductor module according to claim 2, wherein the recessed portion (51, 52) is bored in a semi-circular form out of the outer periphery side face of the molded resin 50, and a depth of the recessed portion (51, 52) is formed into the outer periphery side face of the molded resin 50 (see Figs. 3, 7 and paragraphs 61-63; note rounded shape).
The limitation “the recessed portion is bored in a semi-circular form” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). In this case, the cited limitation failed to distinguish the claimed structure from that of Kadoguchi.

With respect to claim 9, Kadoguchi teaches the semiconductor module according to claim 2, wherein the recessed portion (51, 52) or the protruding portion (71) has an inclined face (see Figs. 3, 7, 11, and paragraphs 61-63, 89-91; note rounded shape of 51, 52, and 71 and the change in slope (i.e. incline) from those rounded shapes).



With respect to claim 13, Kadoguchi teaches the semiconductor module according to claim 4, wherein the recessed portion (51, 52) or the protruding portion (71) has an inclined face (see Figs. 3, 7, 11, and paragraphs 61-63, 89-91; note rounded shape of 51, 52, and 71 and the change in slope (i.e. incline) from those rounded shapes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoguchi et al. (US 2015/0162274 A1; hereinafter Kadoguchi) in view of Niu et al. (US 2015/017100 A1; hereinafter Niu).


Kadoguchi does not disclose wherein the multiple of terminals are formed disposed in a zigzag form from the outer periphery side face of the molded resin, and the recessed portion or the protruding portion is disposed between the multiple of terminals formed disposed in the zigzag form.
Niu discloses a semiconductor module in at least Figs. 1C-1 and 1C-2 wherein a multiple of terminals (38, 38, 44) are formed disposed in a zigzag form from an outer periphery side face of a molded resin 50, and the recessed portion (note slot body in 50 where 44 is exposed) or the protruding portion is disposed between the multiple of terminals (38, 38, 44) formed disposed in the zigzag form (see Figs. 1C-1, 1C-2, and paragraph 3; note 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Kadoguchi so that the multiple of terminals would be formed disposed in a zigzag form from the outer periphery side face of the molded resin, and the recessed portion or the protruding portion would be disposed between the multiple of terminals formed disposed in the zigzag form as taught by Niu because with such a configuration the creep-age distance can be adjusted (see Niu: paragraphs 3).

With respect to claim 10, Kadoguchi discloses the semiconductor module according to claim 2.

Niu discloses a semiconductor module in at least Figs. 1C-1 and 1C-2 wherein a multiple of terminals (38, 38, 44) are formed disposed in a zigzag form from an outer periphery side face of a molded resin 50, and the recessed portion (note slot body in 50 where 44 is exposed) or the protruding portion is disposed between the multiple of terminals (38, 38, 44) formed disposed in the zigzag form (see Figs. 1C-1, 1C-2, and paragraph 3; note 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Kadoguchi so that the multiple of terminals would be formed disposed in a zigzag form from the outer periphery side face of the molded resin, and the recessed portion or the protruding portion would be disposed between the multiple of terminals formed disposed in the zigzag form as taught by Niu because with such a configuration the creep-age distance can be adjusted (see Niu: paragraphs 3).

With respect to claim 12, Kadoguchi discloses the semiconductor module according to claim 3.
Kadoguchi does not disclose wherein the multiple of terminals are formed disposed in a zigzag form from the outer periphery side face of the molded resin, and 
Niu discloses a semiconductor module in at least Figs. 1C-1 and 1C-2 wherein a multiple of terminals (38, 38, 44) are formed disposed in a zigzag form from an outer periphery side face of a molded resin 50, and the recessed portion (note slot body in 50 where 44 is exposed) or the protruding portion is disposed between the multiple of terminals (38, 38, 44) formed disposed in the zigzag form (see Figs. 1C-1, 1C-2, and paragraph 3; note 44 is at a different horizontal plane with respect to 38; i.e. a zig-zag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Kadoguchi so that the multiple of terminals would be formed disposed in a zigzag form from the outer periphery side face of the molded resin, and the recessed portion or the protruding portion would be disposed between the multiple of terminals formed disposed in the zigzag form as taught by Niu because with such a configuration the creep-age distance can be adjusted (see Niu: paragraphs 3).

With respect to claim 14, Kadoguchi discloses the semiconductor module according to claim 4.
Kadoguchi does not disclose wherein the multiple of terminals are formed disposed in a zigzag form from the outer periphery side face of the molded resin, and the recessed portion or the protruding portion is disposed between the multiple of terminals formed disposed in the zigzag form.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Kadoguchi so that the multiple of terminals would be formed disposed in a zigzag form from the outer periphery side face of the molded resin, and the recessed portion or the protruding portion would be disposed between the multiple of terminals formed disposed in the zigzag form as taught by Niu because with such a configuration the creep-age distance can be adjusted (see Niu: paragraphs 3).

With respect to claim 15, Kadoguchi discloses the semiconductor module according to claim 5.
Kadoguchi does not disclose wherein the multiple of terminals are formed disposed in a zigzag form from the outer periphery side face of the molded resin, and the recessed portion or the protruding portion is disposed between the multiple of terminals formed disposed in the zigzag form.
Niu discloses a semiconductor module in at least Figs. 1C-1 and 1C-2 wherein a multiple of terminals (38, 38, 44) are formed disposed in a zigzag form from an outer periphery side face of a molded resin 50, and the recessed portion (note slot body in 50 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor module of Kadoguchi so that the multiple of terminals would be formed disposed in a zigzag form from the outer periphery side face of the molded resin, and the recessed portion or the protruding portion would be disposed between the multiple of terminals formed disposed in the zigzag form as taught by Niu because with such a configuration the creep-age distance can be adjusted (see Niu: paragraphs 3).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each of the references teach a similar recessed or protruding portion structure: US 6362517 B1, US 20140021638 A1, US 20160315037 A1, US 20160365296 A1, and US 20180040542 A1.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829